ORDER DENYING RECONSIDERATION
THOMAS C. BRITTON, Chief Judge.
This debtor’s chapter 13 plan was before the court for confirmation on June 21.
On July 21 confirmation was denied for reasons spelled out in this court’s Order Denying Confirmation and Dismissing Case (CP 11). 102 B.R. 269.
On July 31, the debtor filed a verified motion for new trial, reconsideration, rehearing, to vacate order denying confirmation and dismissing case and for leave to file amended chapter 13 plan”. (CP 13). That motion was heard on September 5. In essence, this debtor acknowledges that his original plan was defective and that the denial of confirmation was justified, but he now proposes to offer a second plan designed to overcome the failings of the first plan.
This motion is denied. If this court is to continue to meet its obligations to the litigating public which it is charged to serve, it cannot permit one litigant to preempt so much of this court’s limited time and resources, as to preclude this court giving prompt and thorough attention to the demands of other litigants. Ramski has had his day in court and if I give him the benefit of a second effort, I know that I will be forced to shortchange another litigant who has not had his first day in court.
I cannot tell other litigants that their bankruptcy plans cannot be considered promptly and thoroughly because a previous litigant now wishes to restructure an ill-conceived and faulty plan, which consumed hours of this court’s limited time.
DONE and ORDERED.